t c memo united_states tax_court elouise lorreta and raymond albert hawkins petitioners v commissioner of internal revenue respondent docket no filed date elouise lorreta hawkins and raymond albert hawkins pro sese elizabeth downs for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies and penalties with respect to petitioners’ federal income taxes as follows year deficiency dollar_figure big_number accuracy-related_penalty sec_6662 dollar_figure big_number the issues for decision after concessions are whether petitioners are entitled to deductions claimed on schedules c profit or loss from business of dollar_figure and dollar_figure for and respectively whether petitioners received and did not report taxable social_security income of dollar_figure for whether petitioners are subject_to self-employment_tax of dollar_figure and dollar_figure and are entitled to self-employment_tax deductions of dollar_figure and dollar_figure for and respectively whether petitioners overstated their schedule c income for and whether petitioners are entitled to a theft_loss deduction for and whether petitioners are liable for a sec_6662 penalty for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts together with attached exhibits are incorporated herein 1respondent concedes petitioners’ taxable social_security_benefits for should be decreased by dollar_figure rather than increased by dollar_figure 2unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar by this reference petitioners were married during the years at issue and when they filed their petition they resided in arkansas in and at least some portion of mrs hawkins operated a children’s therapy business mrs hawkins called her business duchess love-n-hugs kids ii on petitioners’ joint form_1040 u s individual_income_tax_return and duchess kids ii on their return mrs hawkins provided the physical space in which the therapy was conducted and arranged for transportation of the children to and from therapy an occupational therapist and a speech therapist provided the therapy because mrs hawkins was not a therapist petitioners billed and received payment from medicaid for therapy services from february through june of of over dollar_figure on date petitioners’ residence was burglarized and the following items were stolen brass fixtures glassware items lamps and brass lamps a police report detailing the incident indicates that petitioners estimated that the total value of the goods stolen was dollar_figure petitioners reported gross_income on their schedules c of dollar_figure for and dollar_figure for petitioners failed to report that they had social_security income in on date respondent sent petitioners a notice_of_deficiency denying petitioners’ deductions for schedule c expenses claimed with respect to duchess love-n-hugs kids ii and duchess kids ii the disallowed schedule c expenses comprised the following items expense wages utilities supplies rent office expense legal professional employee_benefits depreciation sec_179 contract labor car and truck advertising insurance total dollar_figure big_number big_number big_number big_number big_number big_number big_number n a big_number dollar_figure big_number big_number n a n a big_number big_number big_number big_number petitioners submitted a timely petition and trial was held on date i business_expense deductions opinion as a preliminary matter rule b requires that a taxpayer’s petition contain clear and concise statements of fact to support the allegations of the commissioner’s errors the only business_expense issue raised in petitioners’ petition deals with respondent’s disallowance of petitioners’ deduction for wages accordingly we deem respondent’s determinations regarding all other business_expenses conceded see rule b 123_tc_213 deductions are a matter of legislative grace and the taxpayer must prove he or she is entitled to the deductions claimed rule a 292_us_435 the burden_of_proof may shift to the commissioner under sec_7491 with respect to a factual issue relevant to the liability of the taxpayer for tax if the taxpayer introduces credible_evidence regarding the issue and establishes compliance with the requirements of sec_7491 and b by substantiating items maintaining required records and fully cooperating with the secretary’s reasonable requests as discussed below we find that petitioners have failed to substantiate their claimed expenses and to maintain adequate_records the burden_of_proof therefore does not shift to respondent under sec_7491 sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the regulations specify that ordinary and necessary business_expenses include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs such as a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_1_162-7 income_tax regs taxpayers are required to maintain records sufficient to establish the amount of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 petitioners produced no business records or other documentary_evidence to support the deductions respondent disallowed with respect to their and schedules c petitioners failed to establish that they expended the specific amounts in issue for the purposes claimed or that the expenditures were ordinary and necessary to the conduct of mrs hawkins’ therapy business the only deduction items mrs hawkins addressed in her testimony at trial were the schedule c wage deductions mrs hawkins testified that before date she received all payments made by medicaid for speech and occupational therapy but paid percent of the amount received to the speech and occupational therapist who provided the therapy services to the clients mrs hawkins testified that after date she continued to operate the business as before but was compensated by the therapists at a rate of percent of the amount they billed medicaid for their services however petitioners failed to present evidence such as bank or business records establishing the correct amount of the payments they made to or received from their therapists mrs hawkins’ testimony is insufficient to establish entitlement to wage deductions as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to substantiate adequately the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent 39_f2d_540 2d cir 85_tc_731 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to make as close an approximation of the allowable expense as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made vanicek v commissioner supra pincite without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir while it is reasonable to conclude that petitioners paid the therapists some portion of their medicaid receipts before date the record is devoid of anything that would allow us to approximate this expense mrs hawkins’ testimony indicates that after date she did not pay wages to the therapists from her earnings nothing in the record indicates petitioners’ entitlement to any other business_expenses much less the amount of such expenses consequently we will not apply the cohan_rule to estimate the amount of petitioners’ business_expenses ii social_security income sec_86 requires taxpayers to include in gross_income up to percent of any social_security_benefits received 123_tc_245 affd 436_f3d_344 2d cir respondent determined that petitioners received social_security_benefits of dollar_figure and taxable social_security_benefits of dollar_figure in petitioners did not contest this determination in their petition or at trial accordingly petitioners are deemed to have conceded this issue see rule b funk v commissioner supra iii self-employment_tax respondent determined mrs hawkins’ net profit from the operation of her therapy business in and constituted self-employment_income and was subject_to self-employment_tax petitioners bear the burden of proving that determination incorrect rule a 290_us_111 yip v commissioner tcmemo_2007_139 self-employment_tax is imposed on the self-employment_income of every individual for old-age survivors and disability insurance and hospital insurance sec_1401 and b self- employment income includes net_earnings_from_self-employment derived by an individual during a taxable_year sec_1402 the term net_earnings_from_self-employment means the gross_income derived by an individual from a trade_or_business of that individual reduced by allowable deductions attributable to that trade_or_business sec_1402 petitioners offered no testimony or other evidence on this issue accordingly we find that petitioners are subject_to self-employment_tax of dollar_figure and dollar_figure and are entitled to self- employment_tax deductions of dollar_figure and dollar_figure for and respectively iv schedule c income petitioners claim that they overstated their income from the therapy business petitioners bear the burden_of_proof on new issues raised in their petition see rule a petitioners presented no evidence to support their allegation that receipts from mrs hawkins’ therapy business were overstated in either year at issue the only documentary_evidence submitted at trial mrs hawkins’ partial medicaid billing record indicates that she received over dollar_figure in this is substantially more than the dollar_figure petitioners reported on their return accordingly we find that petitioners did not overstate their schedule c income in either year at issue v theft_loss petitioners assert that they operated a resale shop within their residence which was burglarized in as a general_rule under sec_165 a taxpayer may deduct any loss sustained during a taxable_year including a loss from theft which is not compensated by insurance or otherwise if the taxpayer meets the requirements of sec_165 and related regulations a theft_loss is treated as sustained when discovered sec_165 a loss proven to have been incurred in conduct_of_a_trade_or_business is fully deductible but personal casualty losses are allowed only to the extent that the amount of loss from each casualty exceeds dollar_figure and only if the total amount of casualty losses for the taxable_year exceeds percent of the adjusted_gross_income of the taxpayer sec_165 h and a petitioners have the burden_of_proof as to the occurrence of the loss and its amount see 283_us_223 petitioners filed no schedule c reflecting the operation of a resale shop in nor did they present business records pertaining to the operation of a resale shop petitioners also presented no evidence of the cost or of the fair_market_value of the items they claim were stolen petitioners have not met their burden_of_proof and are not entitled to a theft_loss deduction in see fingar v commissioner tcmemo_1997_557 affd without published opinion 176_f3d_493 11th cir sobhani v commissioner tcmemo_1990_150 vi sec_6662 penalty sec_6662 and b imposes an accuracy-related_penalty upon any underpayment_of_tax resulting from a substantial_understatement_of_income_tax the penalty is equal to percent of the portion of any underpayment attributable to a substantial_understatement_of_income_tax id the term substantial_understatement is defined as exceeding the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 sec_6662 and b also imposes a penalty equal to percent of the amount of an underpayment attributable to negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 we hold that petitioners are liable for the penalty_for_substantial_understatement_of_income_tax in and negligence in petitioners’ understatement of income_tax as reflected in the notice_of_deficiency is greater than dollar_figure and percent of the tax required to be shown on the return in each of the years and respondent’s concession with respect to the social_security income adjustment for will reduce petitioners’ understatement of income_tax for that year to less than dollar_figure thus preventing the understatement for from being a substantial_understatement however petitioners’ failure to produce any business records or other credible_evidence to support their schedule c expense deductions supports the imposition of the accuracy-related_penalty for negligence for thus respondent has met his burden of production under sec_7491 an accuracy-related_penalty is not imposed on any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the taxpayer bears the burden_of_proof with regard to those issues 116_tc_438 petitioners have failed to show reasonable_cause substantial_authority or any other basis for reducing the penalties mrs hawkins testified that she was unable to show documentation supporting her deductions because of the emotional and physical stress she endured because of the death of her grandson by homicide in date the court sympathizes with petitioners for their loss unfortunately given the dearth of evidence to substantiate petitioners’ business income business_expenses and theft_loss we are unable to mitigate the penalties accordingly we find petitioners liable for the sec_6662 penalty for and as commensurate with respondent’s concessions and our holding see higbee v commissioner supra pincite in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
